Citation Nr: 0816118	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a February 2002 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2003, 
the Board undertook development under authority then in 
effect.  In December 2003, the case was remanded for such 
development.  In a decision issued in April 2006, the Board 
denied the veteran's claim of service connection for multiple 
sclerosis.  The veteran appealed that decision to the Court.  
In October 2006, the Court issued an order vacating the April 
2006 Board decision and remanding the matter for 
readjudication consistent with the instructions outlined in a 
September 2006 Joint Motion by the parties (Joint Motion).  
In March and October 2007, the Board remanded the case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The record shows the veteran has been reporting since 1998 
that torticollis as an early manifestation of multiple 
sclerosis began in 1990; however, earlier (1996) VA records 
show that he had been experiencing symptoms of torticollis 
for the last 2 to 3 years.  Hence, while lay statements are 
sufficient to describe symptoms of a disability, the lay 
statements of record are contradictory and do not provide a 
sufficient basis upon which to determine the clinical onset 
of these symptoms.  However, it appears from statements made 
by the veteran that there remains outstanding medical 
evidence that might document the onset of these symptoms of 
multiple sclerosis.  The veteran has previously indicated 
that in 1993 he was an inpatient for 30 days at a facility in 
Mesa Vista, California; that he had incurred debt for medical 
bills after being treated at a facility in Kearney, Nebraska; 
that he received treatment from a Dr. D. M.; and that he was 
treated by a Dr. H. in Hastings or Omaha between 1994 and 
1996.  [The record contains VA treatment records from January 
1996 and a previous search of several VA facilities revealed 
no other earlier existing treatment records.]  He did not 
respond to a May 2004 letter requesting that he provide 
signed release forms so the RO could obtain these medical 
records.  

In March 2007, the Board remanded the case to request the 
veteran's assistance with securing these records.  The RO 
sent the veteran a letter in March 2007 asking him to 
identify all private health care providers who treated him 
for possible symptoms of multiple sclerosis, including 
torticollis, titubation, wry neck syndrome, and head tremors 
during the period from 1985 through 1996.  When the case was 
returned to the Board after remand, it appeared from the 
record that the veteran had not received this letter.  In 
October 2007, the Board remanded the case again to ensure 
that he received the required notice.  In November 2007, the 
RO sent the veteran a letter that specifically requested the 
above noted records and asked him to provide authorizations 
for release for all records of treatment or evaluation and 
attached the March 2007 letter which advised the veteran of 
the provisions of 38 C.F.R. § 3.158 (when evidence requested 
in connection with an original claim is not furnished within 
one year of the request, the claim will be considered 
abandoned).  

In December 2007, the veteran responded to this letter by 
returning VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, listing treatment for multiple 
sclerosis at the Omaha VA Medical Center from 2007 to the 
present.  However, this submission was nonresponsive to the 
November 2007 letter as it did not provide any information 
regarding the requested private treatment records.  He 
previously identified these records as being potentially 
relevant to his claim.  Without this evidence, the record 
remains unclear regarding the clinical onset of these 
symptoms and whether they began during the 7 year post-
service presumptive period provided for the onset of multiple 
sclerosis.  38 C.F.R. §§ 3.307, 3.309.  

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.  His nonresponse 
and the fact that a year has not passed since the November 
2007 request for these crucial records requires the Board to 
again remand the case.  See 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
notifying him that he has until November 19, 
2008 to respond to the November 19, 2007 
letter requesting authorizations for release 
for all records identified in that letter.  
Inform the veteran that if he does not 
provide a positive or negative response 
regarding the requested records that his 
claim will be processed under the provisions 
of 38 C.F.R. § 3.158(a).  

2.	If the veteran responds to the November 
2007 letter with release forms for any of 
the identified records, then the RO should 
continue with all necessary development, 
including securing the identified records 
and obtaining an examination or medical 
opinion, if deemed necessary.

3.  The RO should then readjudicate the 
claim (after November 19, 2008 if the 
veteran has not provided a relevant response 
to the November 2007 letter before then, in 
which case readjudciation should be under 
38 C.F.R. § 3.158(a)).  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and give 
the veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to ensure full compliance with 
the Order of the Court endorsing the Joint Motion by the 
parties and the Board's March 2007 and October 2007 remands.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

